DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (1-20) is/are rejected under 35 U.S.C. 103 as being unpatentable over (Liu et al (10026283, hereinafter – Liu) in view of Kerning et al (9773364, hereinafter – Kerning).
Regarding claims 1, 8 and 12: Liu discloses a procedure for monitoring (tracking) and alerting (notifying) via biometrics facial (subject/worker) recognition authentication with server storage database (list) / matching. However, Liu is silent on the capability of real-time distributed/alert/notification. Thus, Kerning is relied on the real-time notification (col. 22, lines 4-6 of Kerning).

Regarding claims 2, 9 and 13: the combination of Liu and Kerning teaches that further comprising updating the watchlist transmitted to each worker unit in response to changes made to the biometrics data (col. 15, lines 60-63 of Kerning).
Regarding claims 3, 10 and 14: the combination of Liu and Kerning teaches that wherein receiving characteristic data includes receiving respective characteristic data from each of a plurality of worker units (col. 15, line 66 to col. 16, line 3 of Kerning).
Regarding claims 4 and 17: the combination of Liu and Kerning teaches that wherein: a first characteristic data of a first worker unit of the plurality of worker units identifying the monitoring focus of the first worker unit as a public space, and the watchlist transmitted to the first worker unit including biometric data for persons of interest, and a second characteristic data of a second worker unit of the plurality of worker units identifying the monitoring focus of the second worker unit as a secured space, and the watchlist transmitted to the second worker unit including biometric data for individuals authorized to enter the secured space (col. 24, lines 18-26 of Kerning).
Regarding claims 5, 11, 16 and 20: the combination of Liu and Kerning teaches that further comprising issuing an alert in response to at least one of a match confidence value or a combined match confidence value at least equaling a match confidence threshold (col. 8, lines 3-7 of Liu).

Regarding claim 7 and 18: the combination of Liu and Kerning teaches that wherein a first facial recognition data, received from a first worker unit, and a second facial recognition data, received from a second worker unit, each include the same person of interest having a match confidence value below the match confidence threshold; and the combined match confidence value is calculated based on the first facial recognition data and the second facial recognition data received from the first worker unit and the second worker unit (col. 7, lines 3-12 of Liu and col. 14, lines 28-46 of Kerning).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Estes et al (7158776), Mare et al (9832206), Mello et al (9875482), Miu (9407620) and Shepherd et al (8876608) are cited for security access and notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K. WONG/Primary Examiner, Art Unit 2689